Citation Nr: 1439564	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for Meniere's disease with vertigo.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to October 1960. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2014, the Veteran and his wife testified before the undersigned at a videoconference hearing at the RO.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an initial rating claim when such claim is raised by the record.  In this regard, the Veteran testified during his hearing that he believes he is unemployable as a result of his service-connected disabilities.  Therefore, the Board finds that the evidence raises a claim for a TDIU and, despite the fact the RO has not yet adjudicated this claim, it has been included on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his June 2014 videoconference hearing, the Veteran and his wife testified that since the last VA examination in June 2010, the severity of the Veteran's Meniere's disease symptoms have worsened.  Specifically, the Veteran and his wife report the Veteran suffers from more frequent episodes of vertigo, falls approximately one time a week, experiences nausea, and throws up.  In light of evidence indicating a possible worsening of symptoms, a current VA examination should be provided.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Further, as noted above, the Board has assumed jurisdiction over a claim for TDIU based on the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Service connection is in effect for bilateral hearing loss, which is rated as 40 percent disabling, Meniere's syndrome with peripheral vertigo associated with bilateral hearing loss, which is rated as 30 percent disabling, and tinnitus, which is rated as 10 percent disabling.  Because the disabilities are of a common etiology, given the combined 60 percent rating for the conditions, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a)  (2013).  The Board finds that further development is necessary as detailed below.  

Finally, on remand, any additional VA or private treatment records dated since May 2011 relevant to the Veteran's claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claim file.  Any negative response should be in writing and associated with the claim file.

3.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service connected disabilities (bilateral hearing loss, Meniere's disease, and tinnitus), including any relevant symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After obtaining any outstanding treatment records regarding the Veteran's claims, schedule the Veteran for a VA examination in order to assess the current nature and severity of his Meniere's disease.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must state in the examination report that the claims file was reviewed. 

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

5.  Then, schedule the Veteran for a VA examination with a vocational rehabilitation specialist to determine if it is at least as likely as not that the Veteran is precluded from substantially gainful employment on account of his service-connected disabilities, either alone or in the aggregate.  In making this determination, the specialist should take into account the Veteran's education and work history, but may not consider the Veteran's age or any impairment caused by nonservice-connected disabilities.

6.  Then readjudicate the appeal.  In doing so, the RO must specifically adjudicate whether a TDIU is warranted.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

